Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 4, 2015

                                    No. 04-14-00097-CV

                         Luis Alfredo ROSA and Myrna Lizzet Rosa,
                                        Appellants

                                              v.

                              MESTENA OPERATING, LLC,
                                      Appellee

                 From the 79th Judicial District Court, Brooks County, Texas
                              Trial Court No. 13-12-16486-CV
                       Honorable Richard C. Terrell, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice

     On January 16, 2015, appellants filed a motion for rehearing. The motion for rehearing is
DENIED.


                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court